DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments concerning Yang et al. and Smalley et al. are moot in view of the new grounds of rejection that follow. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “the aspect ratio” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the mechanical properties” in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 16-19 depend on independent claim 15 and are therefore, rejected for the same reason.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (hereinafter Yang) US 2011/0165587 in view of Miao et al. (hereinafter Miao) CN 102928391 as cited in the IDS filed on 4/27/2018.
claim 1, Yang discloses a measurement device for measuring cell mechanical behavior, comprising: a substrate layer (support A or support B) as discussed in at least paragraphs 18-19; and a nanowire layer located on the substrate layer and comprising an array of nanowires as discussed in at least paragraph 22 and shown in Figs. 1 and 7; see also paragraphs 50 and 74. 
Yang does not explicitly disclose that the nanowires are configured to emit light based on the mechanical behavior of a cell.
Miao discloses an ordered array of silicon nanowires with selective fluorescence response to pH obtained above is used as a substrate located in a culture well (substrate layer). Miao also discloses that “The active chip obtained above was cut into 0.5 cm x 0.5 cm and sterilized with alcohol with a mass concentration of 75%, one of them was taken, placed in a well of a 24-well cell culture plate, and 1 ml was added to the well Cell suspension with a cell concentration of 10 6 cells / ml, place the cell culture plate in a cell incubator (CO 2: 5%; temperature: 37 ° C) for cell culture, and after 12 hours, remove the activity of the cells with growth The chip was washed five times with sterile PBS buffer (pH 7.4). In order to facilitate the observation of the cells, the active chip with cells was transferred to another clean well…Invert the cell-grown active chip obtained above into a confocal Petri dish containing 1 mL of sterilized PBS buffer (pH 7.4), and use a laser confocal microscope to perform real-time pH changes of the living cell growth environment , In-situ detection. When the pH of the active chip system in which cells were grown gradually changed from 7.4 to 5.0 and 3.0, simultaneous excitation with lasers at 405nm and 488nm was used to immediately detect changes in fluorescence of cells and substrates.” As discussed in at least Examples 1 and 2; also see whole document. The change in pH as disclosed by Miao have been interpreted as equivalent to a cell-environment interaction.

Therefore, the combination of Yang and Miao discloses wherein to the nanowire layer is configured such that when a cell to be tested is placed on the nanowire layer, the light signal emitted by the nanowires changes based on the mechanical behavior of the cell.
Regarding claim 2, Yang discloses wherein changed parameters of the light signal comprise spectrum variation of the light signal (identified by a fluorescence microscope, paragraph 80).
Regarding claim 3, Yang discloses wherein the measurement device further comprises a protective layer disposed on a surface of each of the nanowires in the nanowire layer and coating the respective nanowires as discussed in at least paragraphs 29 and 37.
Regarding claim 4, Yang discloses wherein the protective layer (streptomycin, which is typically colorless) is in a transparent or translucent state as discussed in at least paragraph 72.
Regarding claim 5, Yang does not explicitly disclose the thickness of the protective layer. It is noted, however, that such modification would require a mere change in size or dimension of the device, i.e. thickness, width or depth, which would have been obvious to one of ordinary skill in the art because a mere change in the size (or dimension) of a component is generally recognized as being within the level of ordinary skill in the art. Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having 
Regarding claim 6, Yang discloses wherein the protective layer is an inorganic plating layer or an organic modified layer as discussed in at least paragraphs 72 and 73.
Regarding claim 7, Yang discloses wherein each of the nanowires in the nanowire layer is made of a fluorescent material as discussed in at least paragraphs 26 and 50.
Regarding claim 8, Yang discloses wherein the fluorescent material includes a fluorescent semiconductor material composed of a Group IIB-VIA element or a Group IIIA-VA element as discussed in at least paragraph 26.
Regarding claims 9-10 and 13-14, Yang discloses that each nanowire has a cross-sectional dimension of 6 nm to 500 nm, discussed in at least paragraph 27. Yang, however, does not explicitly disclose the aspect ratio of each of the nanowires or the distance between adjacent nanowires. It is noted that such modification would require a mere change in size or dimension of the device, i.e. aspect ratio and distance, which would have been obvious to one of ordinary skill in the art because a mere change in the size (or dimension) of a component is generally recognized as being within the level of ordinary skill in the art. Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP § 2144.04(IV)(A).
Regarding claim 11, Yang discloses that each nanowire has a cross-sectional dimension of 6 nm to 500 nm, discussed in at least paragraph 27. 
Regarding claim 12, Yang discloses that each nanowire has a cross-sectional dimension of 6 nm to 500 nm, discussed in at least paragraph 27. 
claim 15, Yang discloses a method for measuring cell mechanical behavior, comprising: placing a cell (HeLa cells) to be tested on a measurement device as discussed in at least paragraphs 71 and 72; and a nanowire layer located on a substrate layer (support A or support B) as discussed in at least paragraphs 18-19 comprising an array of nanowires as discussed in at least paragraph 22 and shown in Figs. 1 and 7.
Yang does not explicitly disclose that the nanowires are configured to emit light based on the mechanical behavior of a cell.
Miao discloses an ordered array of silicon nanowires with selective fluorescence response to pH obtained above is used as a substrate located in a culture well (substrate layer). Miao also discloses that “The active chip obtained above was cut into 0.5 cm x 0.5 cm and sterilized with alcohol with a mass concentration of 75%, one of them was taken, placed in a well of a 24-well cell culture plate, and 1 ml was added to the well Cell suspension with a cell concentration of 10 6 cells / ml, place the cell culture plate in a cell incubator (CO 2: 5%; temperature: 37 ° C) for cell culture, and after 12 hours, remove the activity of the cells with growth The chip was washed five times with sterile PBS buffer (pH 7.4). In order to facilitate the observation of the cells, the active chip with cells was transferred to another clean well…Invert the cell-grown active chip obtained above into a confocal Petri dish containing 1 mL of sterilized PBS buffer (pH 7.4), and use a laser confocal microscope to perform real-time pH changes of the living cell growth environment , In-situ detection. When the pH of the active chip system in which cells were grown gradually changed from 7.4 to 5.0 and 3.0, simultaneous excitation with lasers at 405nm and 488nm was used to immediately detect changes in fluorescence of cells and substrates.” As discussed in at least Examples 1 and 2; also see whole document. The change in pH as disclosed by Miao have been interpreted as equivalent to a cell-environment interaction.

Therefore, the combination of Yang and Miao discloses wherein to the nanowire layer is configured such that when a cell to be tested is placed on the nanowire layer, the light signal emitted by the nanowires changes based on the mechanical behavior of the cell.
Regarding claim 16, Yang discloses determining a magnitude and a direction of a cell force (the degree of the reaction) of the cell to be tested based on changed parameters of the light signal (fluorescence or chromophore) as discussed in at least paragraphs 50-51 and 80; and determining the cell mechanical behavior of the current cell to be tested based on the magnitude and direction of the cell force as discussed in at least paragraphs 50 and 80.
Regarding claim 17, Yang discloses wherein the measuring method further comprises: sterilizing (washed with 100% isopropyl alcohol before use; paragraph 72) the measurement device for measuring cell mechanical behavior before the cell to be tested is placed on the measurement device for measuring cell mechanical behavior.
Regarding claim 18, Yang discloses placing a cell to be tested on the measurement device for measuring cell mechanical behavior comprises: placing the measurement device for measuring cell mechanical behavior into a cell culture container such that the cell to be tested is inoculated on a surface of the measurement device for measuring cell mechanical behavior as discussed in at least paragraphs 46-47, 53 and 72; and adherently growing the cell to be tested on the surface of the measurement device for measuring cell mechanical behavior after the cell to be tested is 2 for one day) as discussed in at least paragraphs 71 and 72.
Miao also discloses placing a cell to be tested on the measurement device for measuring cell mechanical behavior comprises: placing the measurement device for measuring cell mechanical behavior into a cell culture container such that the cell to be tested is inoculated on a surface of the measurement device for measuring cell mechanical behavior as discussed in at least Examples 1 and 2; and adherently growing the cell to be tested on the surface of the measurement device for measuring cell mechanical behavior after the cell to be tested is cultured for a preset period of time as discussed in at least Examples 1 and 2; also see whole document.
Regarding claim 19, Yang discloses wherein the method further comprises: applying a stimulating factor (sandwich culture) to the cell to be tested or a culture environment so that the cell to be tested performs a corresponding cell mechanical behavior as discussed in at least paragraphs 46 and 49.
Miao also discloses wherein the method further comprises: applying a stimulating factor  to the cell to be tested or a culture environment so that the cell to be tested performs a corresponding cell mechanical behavior as discussed in at least Examples 1 and 2; also see whole document.
Regarding claim 20, Yang discloses wherein the measurement device further comprises a protective layer disposed on a surface of each of the nanowires in the nanowire layer and coating the respective nanowires as discussed in at least paragraphs 29 and 37.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. US 2005/0095695 discloses a nanowire layer comprising an array of nanowires that are configured to emit a light signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LYDIA EDWARDS/Examiner, Art Unit 1796